Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In view of applicant’s amendments filed, 05/03/2021, the application is still pending. Applicant's arguments regarding claims 1, 5, and 15 have been fully considered but they are not persuasive. Therefore a FINAL REJECTION is being administered in view of Robert Scott Hartog et al. (US Publication 2012/0500579) and Yasushi Takemori (Us Publication 2006/0136641).
 
Response to Arguments
2. Applicant’s arguments are summarized as the following:

A.	Hartog fails to teach or suggest receiving a request from the application 111 (the alleged task) executing in the user space, where the request is to assign a function in the application 111 and state information for applications 111 to an interrupt generated by the interrupt generators 146. In fact, Hartog is silent regarding a request to assign a function that is in a task along with state information of the task to an interrupt. (context switch logic to stop the process and sending selected instructions by the cpu for processing are not related to assignment of a function and state information of the same task nor related to a single request received from a task in the user space.)
In response to applicant’s argument A, the examiner notes the disclosure of Hartog indicates during the operation of invoking routines in the original calling program (or application 111), the (Paragraph [0030, 0032, 0050, 0053, and 0055]). In this manner the examiner views the system’s effort in Hartog as equivalent to providing an interrupt with a function and state/ or status information. (See updated rejection below)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robert Scott Hartog et al. (US Publication 2012/0500579), hereafter Hartog in view of Yasushi Takemori (Us Publication 2006/0136641), hereafter Takemori.

Regarding claims 1, 8, and 15 Hartog discloses a method and system (computing system 100; Figure 1) for handling an interrupt, comprising: 

a central processing unit (CPU) (CPU 102); (Figure 1; Paragraph [0027]) 

(system memory 106) coupled to the CPU (1); (Figure 1)

wherein the system is operable for executing instructions (via instruction set architecture ISA; Paragraph [0034]) that, when executed, perform operations comprising:

receiving a request from a task (via applications 111) executing in userspace (operating system via run on CPU in user space; Paragraph [0065]), wherein the request is to assign a function that is in the task and state information for the task (select processes for execution through a hardware scheduler and preempting process with context switch logic 120 and saving its current state) to an interrupt (via interrupt generator 146); (Paragraph [0050-0053])

recording the state information (via save it’s current state) for the task (application) and assigning the recorded state information for the task to an event (context switch) caused by the interrupt; (Paragraph 0055])

servicing the interrupt (via preemption), said servicing comprising:

saving context (context via IOMMU 116) including the state information for the task in the memory; (Paragraph [0059])

loading defined state information (context switching logic via state recorded as part of the output set of data) for the function; (Paragraph [0054])

 and running the function (via instantiation the process through the CP and DC to run on APD 104), wherein during said running the function accesses the defined state information for the function; 

and returning to the task preempted by the interrupt (restoring any previously saved state for that process and starting its execution). (Paragraph [0055])

Hartog does not explicitly disclose storing state information for the interrupt function into registers. 

Takemori discloses storing state information for the interrupt function (via interrupt acceptance information) into registers (register of the CPU 1). (Paragraph [0027 and 0028])

Takemori and Hartog are analogous art because they are from the same field of endeavor involving program switching by interrupt.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the state information stored in registers of Takamori with the system of Hartog. The motivation would have been to restore context information in a CPU to the state before a reset/ interrupt of the CPU. (Paragraph [0004] of Takemori)



Claims 2, 9, and 16 are rejected for the reasons set forth hereinabove for Claims 1, 8, and 15, and further the modified Hartog discloses wherein the interrupt is serviced by (CP controls the processing within APD 104) one of: hardware; and firmware resident in the hardware (via command processor 124 implemented in hardware, firmware, or software, or a combination thereof). (Paragraph [0048] of Hartog) 


Claims 3, 10, 17 are rejected for the reasons set forth hereinabove for Claims 2, 9, and 16 and further the modified Hartog discloses wherein if the interrupt is serviced by (CP controls the processing within APD 104) the hardware (via command processor 124 implemented in hardware; Paragraph [0048]), then a central processing unit runs the function (via OS functionality to manage hardware components of the system to provide interrupt service). (Paragraph [0063] of Hartog)


Claims 4, 11, 18 are rejected for the reasons set forth hereinabove for Claims 2, 9, and 16 and further the modified Hartog discloses wherein if the interrupt is serviced by (CP controls the processing within APD 104) the firmware (via command processor 124 implemented in firmware; Paragraph [0048]), then an interrupt service routine runs the function (based on interrupts generated by an interrupt controller, OS invokes appropriate interrupt handling routine). (Paragraph [0064] of Hartog)


Claims 5 and 12 are rejected for the reasons set forth hereinabove for Claims 2 and 9 and further the modified Hartog discloses wherein the request is received (via CP controls the processing within APD 104) in one of: the hardware and the firmware (via command processor 124 implemented in hardware, firmware, or software, or a combination thereof). (Paragraph [0048] of Hartog) 


Claims 6, 13, and 19 are rejected for the reasons set forth hereinabove for Claims 1, 8, and 15, and further the modified Hartog discloses wherein the state information (via context switching logic) comprises virtual memory configuration, program counter value, and stack pointer value (via corresponding memory properties). (Paragraph [0059] of Hartog)


Claims 7, 14, and 20 are rejected for the reasons set forth hereinabove for Claims 1, 8, and 15, and further the modified Hartog discloses wherein the function (via routines invoked by the driver) runs asynchronously with tasks (via asynchronous time-dependent hardware interface) preempted by the interrupt. (Paragraph [0030] of Hartog)


Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013.  The examiner can normally be reached on Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/BROOKE J TAYLOR/ 08/16/2021Examiner, Art Unit 2181                 

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181